Velva L. Price
District Clerk, Travis County
Travis County Courthouse Complex
P.O. Box 679004
Austin, Texas 78767




May 18, 2015                                                                              June 2, 2015



Graham Sonnenberg #1950692
Daniel Unit
938 South FM 1673
Snyder, Texas 79549

Re: Cause Number: D-1-DC-14-904026 (427th)

Dear Mr. Sonnenberg:

Attached you will find a copy of the Clerk's Record on the cause
number listed above.

Clerk's Record Volume 1 of 1
1st Supplemental Clerk's Record Volume 1 of 1
2nd Supplemental Clerk's Record Volume 1 of 1
                -------------- ------------------·---------.                 .

               I                   US Postal Serv1ce ·                   Postage
                                                                                      $
                I        1'-
                         ru
                                                                                                         I
                                                                                                         I
Sincerely \              1'-
                                    Certified                      Certified Fee
                                                                                                         I
                          :r
                         .{1'1        Mail®                                                              !'
                                                                                                         I
Court Clerk\              tD                                Return Receipt Fee
                                                             (Endorsement Required)       Postmark       I
                          ,.;ll     Receipt                                                 Here         I
                I         Ll)
                          rr                             Restricted Delivery Fee                         I
                I         ru       Oomest1c Mail Only
                                     No Insurance
                                                             (Endorsement Required)                      1
                                                                                                         I
                I         ;:r
                          0        Coverage Provided                                  $                  i
                ''
                i         r                              Total Postage & Fees
                I         rr      S...,+Tn•
                I         ,.;ll
                          ,.;ll
                I         ru        Graham Sonnenberg #1950692
                          1'-
                l         :r        Daniel Unit
                    l
                    J.
                    ;
                           ....
                          :r
                           rr       938 South FM 1673
Administrative~                     Snyder, Texas 79549
  (512) 854-97!! t
  Fax: 854-4744 l                 PS Form       December 2014        us Postal senncee

                 I
Velva L. Price
District Clerk, Travis County
Travis County Courthouse Complex
P.O. Box 679004
Austin, Texas 78767




May 18, 2015

Graham Sonnenberg #1950692
Daniel Unit
938 South FM 1673
Snyder, Texas 79549

Re: Cause Number: D-1-DC-14-904026 (427th)

Dear Mr. Sonnenberg:

Attached you will find a copy of the Reporter's Record on the
cause number listed above.

Reporter's Record Volume 1 of 8- Master Index
Reporter's Record Volume 2 of 8- Arraignment
Reporter's Record Volume 3 of 8- Jury Voir Dire & Trial on the
Merits                                                         -~-'
                                           US Postal Se;·vice@
                                                                                               $
                                                                                 Postage 1 - - - - - - - - t

                                            Certified
Sincerely          l ·~                       Mail®
                                                                           Certified Fee 1 - - - - - - - - t

                                                                    Return Receipt Fee
Court Clerk ~             . Ul
                               ..0          Receipt                  (Endorsement Required)   1--------1              Postmark
                                                                                                                        Here
                           .IT'                                  Restricted Delivery Fee
                   I           ru          Domestic Mail Only        (Endorsement Required)   1------1
                                             No Insurance
                   f           :r
                   t           c           Coverage Prov1ded
                                                                 Total            &Fees       $
                                a"
                   i.,          IT'
                                ..0
                                          Sent To:

                   t
                              . ..0
                               ·tu            Graham Sonnenberg #1950692                                  Vbl \o+8
                   l      .    f'-

                                               Daniel Unit                                                 \k)\   zors
                    i                        . 938 South FM 1673
                                                                                                           ~o\    6ot.B
AdministrativeO.~              .      .        Snyder, Texas 79549
  (51~) 854-9737    t_.               PS         .3800, December 2014       us Postal Servic~         ,   y~rll!!_~e·daMail" Receipt
  Fax. 854-4744     '                 lt.\-~~~ Q)p.t st.- ~m l~tL                                                                      ~ :
                   L-------------·-·----------·------
Velva L. Price
District Clerk, Travis County
Travis County Courthouse Complex
P.O. Box 679004
Austin, Texas 78767




May 18, 2015

Graham Sonnenberg #1950692
Daniel Unit
938 South FM 1673
Snyder, Texas 79549

Re: Cause Number: D-1-DC-14-904026 (427th)

Dear Mr. Sonnenberg:

Attached you will find a copy of the Reporter's Record on the
cause number listed above.

Reporter's Record Volume 4 of 8 -Trial on the Merits
Reporter's Record Volume 5 of 8 -Trial on the Merits

                                                                  $
                 Ll1                                Postage t - - - - - - - - - 1

Sincerely    l   Ll1
                 t:l
                 ::r                          Certified Fee
                                                                 1--------1
Court Clerki     m
                 Ql
                                       Return Receipt Fee
             f   .JI                    (Endorsement Required)   1--------1
                                                                                    Postmark
             r   lit)
                 If"                                                                  Here
                                    Restricted Delivery Fee
                 ru                     (Endorsement Required)   1-------1

                                    Total            &Fees       $
                         Sent To:
Velva L. Price
District Clerk, Travis County
Travis County Courthouse Complex
P.O. Box 679004
Austin, Texas 78767




May 18, 2015

Graham Sonnenberg #1950692
Daniel Unit
938 South FM 1673
Snyder, Texas 79549

Re: Cause Number: D-1-DC-14-904026 (427th)

Dear Mr. Sonnenberg:

Attached you will find a copy of the Reporter's Record on the
cause number listed above.

Reporter's Record Volume 6 of 8- Punishment
Reporter's Record Volume 7 of 8- Sentencing
                                                           ----------------------·-.--,
                                                                                         $
                             r                                              Postage
                             0
                   1
Sincerely                  , :;

                   I:
                                                                      Certified Fee

Court Clerk                                                   Return Receipt Fee
                                                               (Endorsement Required)
                                                                                                       Postmark
                                                                                                         Here
                   l         It"
                             ru
                                                           Restricted Delivery Fee
                                                              · (Endorsement Required)



                                                           Total             &Fees
                                                                                         $
                                     .Se
                                         Graham Sonnenberg #1950692
                                       · Daniel Unit
                           .......
                              ::r
                                           938 South FM 1673
                       .   c~.

                                           Snyder, Texas 79549
             Ollie_.
Administrative                       PS Form 3800, December 2014       us Postal Servicee    Certified Maile Receipt
  (512) 854-9737
  Fax: 854-4744
                       .·--------
Velva L. Price
District Clerk, Travis County
Travis County Courthouse Complex
P.O. Box 679004
Austin, Texas 78767




May 18, 2015

Graham Sonnenberg #1950692
Daniel Unit
938 South FM 1673
Snyder, Texas 79549

Re: Cause Number: D-1-DC-14-904026 (427th)

Dear Mr. Sonnenberg:

Attached you will find a copy of the Reporter's Record on the
cause number listed above.

Reporter's Record Volume 8 of 8- Exhibit Index


                             :UJ
                                    ...0    US Postal Servtce"'
                                                                    --------------                $
                                                                                                              -------~
                                                                                                                                     :
                                                                                                                                     i
Sincerely                           c        Certified
                                                                                     Postage
                                                                                                                                     '
                                                                                                                                 !
                   .r               :r
Court Clerk        i               1'11
                                   Ul          Mail®                          Certified Fee
                                                                                                 r--------J                     ;'
                                                                                                                                t
                   II
                   t               .,r
                                   ..D
                                             Receipt
                                                                       Return Receipt Fee
                                                                        (Endorsement Required)
                                                                                                 r--------J     Postmark
                                                                                                                                !'
                                                                                                                               I'

                ''                ru                               Restricted Delivery Fee
                                           Dnm8s!Jc Mat! Only                                                     Here
                                                                       (Endorsement Required)
                                  :r         No Insurance                                        1--------J
                I                 .o       C\1veraqe Prot.'icfed
               l                  ::                               Total            & Fees       $
               I             . ...o
               •
               I
               '        ·.        "",._
                                  .JJ
                                             Graham Sonnenberg #1950692                                                    I
                                                                                                                           j
                                             Daniel Unit
                             .....
                         ..· .:/r
                                                                                                                           l
                             ....
                             ':r            938 South FM 1673                                                              l
                                                                                                                           j
                        ;c   .,

                                            Snyder, Texas 79549                                                            I
Velva L. Price
District Clerk, Travis County
Travis County Courthouse Complex
P.O. Box 679004
Austin, Texas 78767




May 18, 2015

Graham Sonnenberg #1950692
Daniel Unit
938 South FM 1673
Snyder, Texas 79549

Re: Cause Number: D-1-DC-14-904026 (427th)

Dear Mr. Sonnenberg:

Attached you will find a copy of the Reporter's Record on the
cause number listed above.

Reporter's Record Volume 8 of 8- Exhibit Index (cont.)

                                                         ------ ------------                                   ---.,

Sincerely      I       ','   ru
                             ..lJ                                        Postage
                                                                                       $
                                                                                      r---------J
                                                                                                                       I
                                                                                                                           l
Court Cl~              ·~                                          Certified Fee
                                                                                      r---------j                     II

           I.                ...0
                                                           Return Receipt Fee
                                                             (Endorsement Required)                                I
          !!'
           ~
                   ' V1
                             ...ru                      Restricted Delivery Fee
                                                                                      r--------l    Postmark
                                                                                                      Here
                                                                                                                   l
                                                                                                                   j
                                                            (Endorsement Required)                                {
          I                  ::r                                                      r-------l                    '
                                                                                                                   I


          )
          '.       ..~
                   ·
                     ...             SE~nt .,.__   ..   ~li~ota~.~~.~.~.~&~F~ee!!s_L$_ _ __j__ _ _ _ __JJ
          1            ' ..lJ
                         ...0        . Graham Sonnenberg #1950692 .                                               i
          I            ·;;f~                                                                                      j
                                       Daniel Unit                                                                I
                         ::r                                                                                      I
                         M
                                         938 South FM 1673
                                         Snyder, Texas 79549